UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F 1 L E D
SEP 3 0 2011

DENNIS CAEZ, )

) C|erk, U.S. District & Bankruptcy

Pl _ t_ff ) Courts forthe District of Co|umbia

ain 1 ,
)
v. ) Civil Case No. 10-1535 (RJL)

)
THE UNITED STATES, )
)
Defendant. )

TL~»

MEMoRANDUM oPiNloN
(seprember 201 1) [#10, #14, #15]

P1aintiff Dennis Caez ("Caez"), a former United States Army Active Guard
Reserve ("the Reserve") officer, is challenging the decision of the Arrny Board for
Correction of Military Records ("ABCMR") denying his application to set aside his
involuntary separation from the Army. Caez brings his claims under the Administrative
Procedure Act ("APA"), 5 U.S.C. § 701 et seq. Currently pending before the Court are
the parties’ cross-motions for summary judgment, as well as the plaintiff s Motion to
Supplement the Administrative Record. Upon review of the pleadings, the entire record,
and the applicable law, defendant’s motion is GRANTED, and plaintiff’s motions are
DENIED.

BACKGROUND

ln 2001, Caez was a First Lieutenant in the Reserve, serving as an operating room

nurse, assigned to the Winn Army Community Hospital in Fort Stewart, GA. Am.

Compl. 1 [Dkt. #4]; Def.’s Stmt. Facts l [Dkt. #10-1]. He had been commissioned as a

Second Lieutenant three years earlier, having previously served in the Army as an
enlisted medic. AR 28 [Dkt. #8,9],

Starting that summer, however, a series of events unfolded that culminated in his
discharge from the Army. Within an approximately half-year period, Caez reported late
to work and physical training formations on multiple occasions, AR l76, 180, and twice
left his post without notifying his superiors, AR 180. In addition, he twice verbally
disrespected a senior officer, AR l7l, 180-81; and tested positive for methamphetamines
on two drug tests, administered weeks apart, AR 297-98, 300. ln response to his positive
drug tests, Caez submitted sworn statements to his commander and the Army Criminal
investigative Division in which he denied knowingly using drugs. AR 299, 303-()4. He
claimed instead that a woman he met at a nightclub in Kissimmee, Florida and with
whom he spent the night, "spiked" his drink with some unknown drug. Unfortunately,
however, he was unaware of the woman’s name or any means to contact her. AR 299,
303-04.

To say the least, Caez’s conduct did not go unnoticed. On two separate occasions,
his superiors counseled him and warned him that his behavior was inappropriate. AR
l7l, 179-80. More importantly, Caez was not promoted to Captain as scheduled in
September of 200l. AR l92. Indeed, following Caez’s positive drug tests, the Army
initiated Uniforrn Code of Military Justice ("UCMJ") Article 15 proceedings against him
seeking nonjudicial punishment for adultery and wrongful use of a controlled substance.
See AR 162. In February of 2002, Caez’s commanding general, Major General Buford

Blount, acquitted him of these Article 15 charges but administratively reprimanded him

through a General Officer Memorandum of Reprimand ("GOMOR"), for adultery and
conduct unbecoming an officer. AR 162, 293-94. And, on February l2, 2002, Caez was
transferred from his operating room assignment to other duties and was issued a referred
Change of Duty-Officer Evaluation Report ("OER"), which included an "unsatisfactory"
rating. Am. Compl. 1] 27; AR 283-86. Although Caez submitted a written rebuttal to the
GOMOR, Major General Blount nonetheless filed the GOMOR in Caez’s official
military personnel file. AR 184-85, 287. Then, on April ll, 2002, Major General Blount
informed Caez that he was initiating a separation action from the Army against him, for
"personal misconduct involving adultery, conduct unbecoming an officer, and
professional dereliction," citing Army Reg. 600-8-24, 1 4-2(b). AR l95.

Meanwhile, Caez’s personal life was undergoing a similar upheaval. Separated
from his wife since 1999, Caez was finally divorced on March 28, 2002. AR 134-36. ln
addition, Caez was receiving periodic treatment and medication for insomnia. AR 414,
428-30; Am. Compl. 11 2, 35. In fact, on May 2, 2002, Caez sought a medical evaluation
for "difficulty initiating and maintaining sleep" from a private doctor, who stated that his
"impression [of Caez’s condition] is that of periodic limb movements with restless legs."
AR 4l9, 425.' And, in June of 2002, Caez was twice granted three-week, emergency
leaves to visit his ailing mother, who passed away while he was on leave, in Puerto Rico.

Am. Compl. 1[ 36.

l Caez claims that he was suffering from anxiety from insomnia and a car accident

but was reluctant to seek treatment Am. Compl. 1111 8-9. He did pursue additional
treatment for insomnia and states that he reported for sick-call to an Army health clinic
on August 8, 2002. Am Compl. ‘ll 38.

On June ll, 2002, Army Personnel Command informed Caez that he was entitled
to a Board of Inquiry ("BOI") hearing before the separation action, under Army
regulations. AR l64; see also Army Reg. 6()0-8-24, \l 4-6(a). Caez initially chose to
participate in the BOI and was notified it would occur on August l, 200l. AR 153, 157-
58. His attomey, however, requested and received a postponement until August 13. AR
152. Then, on August 9, Caez submitted a memorandum to his chain of command,
signed by himself and his attorney (a retired Army judge advocate). AR 200.2 In the
memo, Caez waived his "right to appear before the [BOI]" and stated he understood that
"there will be no [BOI] upon submission of this waiver." AR 200. Caez further
indicated he understood that if the Arrny deemed separation appropriate, then his
character of service designation would be "Honorable or Under Honorable Conditions."
AR 200. As such, the Army proceeded with the separation.

On October 23, 2002, an Army doctor gave Caez a pre-separation, medical exam.
AR 412-l 5. On the exam form, Caez indicated "yes" to the questions "Have you ever
had or do you now have. .. frequent trouble sleeping [or] received counseling of any
type[‘?]" AR 413. The doctor found, however, that Caez was "normal" (as opposed to
"abnormal") in all the clinical evaluation factors, including "neurologic" and
"psychiatric," and concluded that he was "qualified for service_separation." AR 416,
4l8. Six days later, with Maj or General Blount’s and the Deputy Assistant of the Army’s

recommendation and approval, AR 150-152, and pursuant to Army Reg. 600-8-24, 11 4-

2 Simultaneously, Caez submitted a Request for Voluntary Release from Active

Dury (“REFRAD"). AR 201.

Z(b), Caez was involuntarily separated from the Arrny with a service characterization of
general, under honorable conditions. Am. Compl. il 41-42; AR l2, 308.

On August 26, 2009, Caez applied to the ABCMR for review and requested that it
set aside his discharge and reinstate him to receive back pay. AR 4, 26, 41 .3 In a
seventeen-page opinion, the ABCMR denied Caez’s application on November 5, 2009,
finding that the "separation processing was accomplished in accordance with the
applicable regulation" and that Caez "voluntarily and willingly" waived his BOI. AR 15,
4-20.

Undaunted, Caez appealed that decision to this Court requesting a declaratory
judgment to "set aside that part of the decision of the [ABCMR], limited to denying
plaintiff s alternative request to set aside his involuntary discharge from the Army. . . ."
Am. Compl. l. He claims, in essence, that the ABCMR’s decision was arbitrary and
capricious, unsupported by substantial evidence, and noncompliant with Army

regulations. Am. Compl. 13.4 The parties filed the pending cross-motions for summary

3 Caez had first sued in the U.S. Court of Federal Claims, but that action was stayed

pending the ABCMR’s decision. Am. Compl. il 45-46. Af`ter the ABCMR denied his
application, Caez waived his monetary relief claims in an unopposed motion to transfer,
and the Claims Court transferred the remaining claims to this Court. Id. at il 48.;
Plaintiff`s Unopposed Motion to Transfer at l-2, Caez v. United States, No. 08~767 (Fed.
Cl. Feb. 3, 2010), ECF No. 19.

4 Despite devoting the entirety of his briefing arguments to the ABCMR ’s decision,
Pl.’s Mem. Supp. Cross-Mot. Summ. J. (Pl.’s Mem.) 2-8, 12-19 [Dkt. #14-1]; Pl.’s Reply
Def.’s Opp’n (Pl.’s Reply) l-5 [Dkt. #24], Caez also claims that the Army’s underlying
decision to discharge him was arbitrary and capricious, and, in his recitation of facts,
injects contentions that the "adverse personnel actions violated regulations, including the
reprimand, the derogatory OER, and promotion list removal" and that "Caez was never
legally separated from the Army," Am. Compl. 10 il 44, l3. Those underlying personnel

judgment, and Caez also moved to supplement the administrative record.
STANDARD OF REVIEW
Summary judgment is appropriate when "the movant shows there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law."
Fed. R. Civ. P. 56(a). Under the APA, however, "[s]ummary judgment thus serves as the
mechanism for deciding, as a matter of law, whether the agency action is supported by
the administrative record and otherwise consistent with the APA standard of review."
Sierra Club v. Mainella, 459 F. Supp. 2d 76, 90 (D.D.C. 2006) (citing Richards v. INS,
554 F.Zd 1173, 1177 & n.28 (D.C. Cir. 1977)). This Court, however, will only overturn
an agency’s decision if it is "arbitrary, capricious, an abuse of discretion or otherwise not
in accordance with law." 5 U.S.C. § 706(2)(A). To do so, the agency must have either
failed to follow the requisite legal procedure or utterly failed to consider an important

aspect of the problem, See Motor Vehz`cle Mfrs. Ass ’n v. Staze Farm Mul. Auto. Ins. C0.,

463 U.S. 29, 43 (1983) (listing instances where agency action is arbitrary and capricious).

The Court will not disturb the decision of an agency that has examined the relevant data

actions, however, are not reviewable by this Court. See Pz`ersall v. Winler, 435 F.3d 319,
322 (D.C. Cir. 2006) ("[J]udges are not given the task of running the military.") (internal
citations and quotations omitted); see also Krez's v. Sec ’y of the Air Force, 406 F.3d 684,
686 (D.C. Cir. 2005) ("[W]hile the district court’s jurisdiction does not reach military
personnel decisions, the court has jurisdiction to evaluate, in light of familiar principles
of administrative law, the reasonableness of the Secretary’s decision not to take
corrective action.") (internal citations and quotations omitted). And, since the ABCMR
directly reviewed and upheld the Army’s separation decision, this Court’s review is
already limited to the agency’s record. Commercial Drapery Contractors, Inc. v. United
Stales, 133 F.3d l, 7 (D.C. Cir. 1998). Having done so, this Court can discern no
material distinction for review purposes between Caez’s separate causes of action.

and articulated a satisfactory explanation for its action including a rational connection
between the facts found and the choice made. See Motor Vehz'cle Mj?'s., 463 U.S. at 43.
Indeed, the agency’s decision need not be a model of analytic precision as long as the
agency’s path may reasonably be discerned." Dz`ckson v. Sec ’y of Defense, 68 F.3d 1396,
1404 (D.C. Cir. 1995) (intemal quotations @mirr@d)?

Finally, when reviewing a decision by a military correction board, a Court must do
so under an "unusually deferential application of the arbitrary and capricious standard of
the APA." Musengo v. White, 286 F.3d 535, 538 (D.C. Cir. 2002) (intemal citations and
quotations omitted). Only the most egregious decisions do not satisfy this very
deferential standard of review. Kreis v. Sec ’y of the Air Force, 866 F.Zd 1508, 1515
(D.C. Cir. 1989). A "rational connection between the facts found and the choice made"
is all that is necessary to sustain its decision Frz`zelle v. Slater, 111 F.3d 172, 176 (D.C.
Cir. 1997) (intemal quotations omitted).

ANALYSIS
I. ABCMR’s Decision Was Neither Arbitrary Nor Capricious.

Caez contends that the ABCMR "committed an injustice" by not finding his BOI
waiver ineffective because of his mental state and his attorney’s erroneous advice, and by
making various factual and legal errors, including failing to disclose an internal memo

containing alleged errors. See Pl.’s Mem. 12-17; Am. Compl. ilil 49-53. For the

5 "In agency cases, limited extra-record discovery is only appropriate when there

has been a strong showing of bad faith or improper behavior or when the record is so bare
that it prevents effective judicial review." Menkes v. U.S. Dep ’t of Homeland Sec., 637
F.3d 319, 339 (D.C. Cir. 201l) (intemal citations and quotations omitted).

following reasons, 1 disagree.

First, the ABCMR acknowledged Caez’s illness and loss, AR 6 il 4(b), -(g), 18-19,
both in the context of his waiver and his prior misconduct, and still found "no evidence
that he made this decision under coercion, stress, pressure, or lack of sleep." AR 18. 6 lt
specifically noted that if he had been unable to make this decision, his counsel could have
advised him to delay the BOI again. Id. Moreover, it adequately explained that it
reviewed the facts on the record and still found that Caez "voluntarily and willingly"
waived his BOI. Id. Simply put, there is no indication in the record that the ABCMR
failed to consider any critical evidence or reached an arbitrary decision with respect to the
voluntariness of his waiver.

Caez also argues that his waiver was invalid because he relied on ineffective
assistance of counsel- to wit, he was actually ineligible to request release through the
REFRAD because of the pending separation. Pl.’s Mem. 10, 17; Army Reg. 600-8-24,
Table 2-1. Caez, however, never argued ineffective assistance of counsel to the

ABCl\/IR, raising it here for the first time in his summary judgment pleadings. See AR

6 Caez also confusingly contends (in a section labeled "Factual Background") that

his "effective ‘resignation’ was not intelligently made [because] he showed that in 2002
substantial questions existed as to the sufficiency of the elimination allegations" and then
challenges those misconduct allegations by attacking earlier personnel actions against
him, including the GOMOR and officer evaluation report. Pl.’s Mem. 8-10; see also
Am. Compl. il 44. As previously stated, those underlying personnel actions are not
directly reviewable by this court. To the extent Caez is arguing that he waived his BOI
because he thought the misconduct allegations were too deficient to merit a hearing, then
he made an unwise decision, but not an "ineffective" one.

24-40; compare AR 38-39 with Pl.’s Mem. 10, 17 .7 Since APA review by this Court is
limited to the record before the agency, this argument must be dismissed. Commercial
Drapery, 133 F.3d at 7.8 As such, the ABCMR reasonably concluded that Caez’s waiver
of his BOI was voluntary and effective.
Next, Caez contends that the ABCMR committed various legal and factual errors.
See Am. Compl. ilil 25-32, 44, 50-52; Pl.’s Mem. 2-3, 8-10, 12-14. In particular, he
contends that he was not given a fair opportunity to respond to material relied on by the
ABCMR. Pl.’s Mem. 2. By statute, the ABCMR is required to provide applicants with
copies of all relevant ex parte communications. 10 U.S.C. § l556(a) ("The Secretary. ..
shall ensure that an applicant seeking corrective action by the Army Review Boards
Agency. . .is provided a copy of all correspondence and communications. .. to or from the
agency or board, or a member of the staff of the agency or board, with an entity or person
outside the agency or board. ...").
Specifically, Caez focuses on an internal memorandum prepared in October of

2009 ("October memo"), by an Army Review Boards Agency physician, analyzing his

ABCMR application. Pl.’s Mem. 2, 12-17.9 He contends, in essence, that it was a

7 Caez does not claim his counsel was ineffective before the ABCMR-only

regarding the waiver. Pl.’s Mem. 10, l7.
8 Even so, Caez’s argument is meritless. Caez relies on Krzeminskz` v. United States,
13 Cl. Ct. 430 (Fed. Cl. 1987), but Krzeminski had waived his discharge-board rights
based on his Navy attorney’s erroneous advice that such military boards are unfair. Id. at
438-39. Such f1awed advice is not analogous to the technical error with Caez’s
resignation request, and this error is insufficient to discount Caez’s unequivocal waiver.

9 In a misguided detour, Caez also alleges that he did not receive a copy of a

"medical advisory opinion" and should have been disclosed to him so he could rebut it.
Pl’s. Mem. 2-8; Pl.’s Reply 1-2, 4-5. The ABCMR, however, was not required to
disclose the October memo under section 1556 since it is an internal analysis of his
record and not an ex parte communication or an investigative report. 10 U.S.C. § 1556(a).
Further, Caez’s reliance on Neal v. Sec. of the Navy, 639 F.2d 1029 (3d. Cir. 1981) is
misplaced. Pl.’s Mem. 3; Pl.’s Reply 4-5. ln Neal, the naval review board had used
undisclosed, investigative reports prepared by a third party, the Naval Investigative
Service, thereby precluding the plaintiffs rebuttal. 639 F.2d at 1032. But, the October
memo did not report or find any new facts not already before the ABCMR or within
Caez’s possession. As such, Caez did not suffer an injustice of the kind endured by the
plaintiff in the Neal case.

Next, Caez argues the October memo contains "errors" about his drug use, sleep
disorders, speech impediment, and polygraph results, Pl.’s Mem. 12-14; Pl.’s. Reply 1, 4-
5, but fails to point to any specific factual errors contained therein. In short, his

arguments amount to unfounded disagreements with the October memo’s analysis, see,

February 9, 2002 medical record cited by the defendant, and that an August 8, 2002
health record, apparently inadvertently omitted from the administrative record, shows that
his insomnia affected his waiver. Pl.’s Mem. 14-16. The defendant, noting that the
August record was not included in the administrative record, had made an argument
based on the February record in its brief. Def.’s Mem. Supp. Mot. Summ. J. (Def.’s
Mem.) 8, n.7 [Dkt. #10-2]. So, Caez seeks to supplement the August record to rebut that
argument. Pl.’s Mot. Suppl. AR 2-4 [Dkt. #15]; Pl.’s Reply 2-4. Yet, the ABCMR
specifically considered Caez’s original argument in his application that he submitted his
waiver "after three days without sleep.” Compare AR 6 il 4(g) with AR 37 il 33.
Accordingly, even if Caez did not receive the February record, he was not prejudiced
and, further, has demonstrated no circumstances to justify supplementing the record. See
james Madt`son Lta’. v. Lutwl`g, 82 F.3d 1085, 1095 (D.C. Cir. 1996).

10

e.g., Pl.’s Mem. 13 ("Then [the October memo] confuses RSL [sic] symptoms with PLM
symptoms.  According to DSM-IV and medical literature, , [sic] PLM affects the
quality of sleep not the onset, while RLS affects the onset.  With PLM and RLS, Caez
suffered from both the lack of or amount of sleep, and its quality.") and unsubstantiated
allegations about the memo’s "intent," see, e.g., z`al. at 12 ("[T]he opinion’s tone betrays a
decided agenda. ...); ia'. at 13 ("[T]he advisory opinion adds double adjectives to infuse
doubt.  The intent of the advisory opinion was to dial-down or discredit Caez’s
symptoms.").]o Again, this Court finds no indication that the ABCMR failed to consider
critical evidence or made an irrational decision.
Caez next complains about a variety of other supposed legal and factual errors,

z`.e., that the ABCMR: did not adequately consider his medical condition and personal
circumstances since it "ignores" an alleged Army culture that discourages soldiers from
psychiatric treatment, Am. Compl. ilil 50-52; ignored his cited precedent, Am. Compl. il

49; overlooked that "[t]here was no medical separation exam or report," Am. Compl. il

49; and erred by stating that Caez served in the Army for only 17 ‘/z years, Am. Compl. il

10 Caez cites to Werner v. United States, 642 F.2d 404 (Ct. Cl. 1981) for legal
support that an internal memorandum may show an agency’s errors, but that case is
factually inapposite. In Werner, the court found that the "ABCMR did not specify the
factual or legal grounds for its decision" and so looked to an internal, agency memo that
had both material omissions about the plaintiffs insanity record and a material error
about whether the plaintiff had performed military duties during a certain period. Ia’. at
407-08. Here, the ABCMR provided a more than adequate explanation of its reasoning,
and Caez has not shown that the October memo contained any material errors. For
instance, Caez contends that the memo "mistakenly says Caez had only RLS." Compare
Pl.’s Mem. 13 with AR 21 (October memo: "He was thought to possibly have ‘Restless
Leg Syndrome."’). But, Caez relies on only his private doctor’s impression "periodic
limb movements with restless legs," AR 419, and a post-discharge diagnosis of a
"neurological sleep disorder. .. a variation on restless leg syndrome," AR 38, il 39.

ll

53. These too, however, cannot survive scrutiny on this record.

For example, the ABCMR explicitly considered Caez’s reluctance to seek
treatment and found it unpersuasive. AR 19. And, the ABCMR’s detailed opinion cites
to Caez’s briefs on numerous points and shows that the agency used its discretion to
weigh evidence and consider factually similar precedent, AR 5-7. Similarly, Caez’s
contention that "[t]here was no medical separation exam or report" is contradicted by the
record. Compare Am. Compl. il 49 with AR 416-18. Finally, regarding the ABCMR’s
statement about Caez’s term of service, the record shows that ABCMR considered the
evidence before it, including Caez’s military records, AR 12, and his own ABCMR
application which stated that he had "nearly 18 years" of service, AR 5 il 3, before
making this statement. Caez further fails to explain how this fact was relevant to this
Court’s review of the ABCMR’s decision, since his arguments that the ABCMR thought
him "expendable" and that he "blindly threw away his career" are utterly nonsensical.
Am. Compl. il 53.

Lastly, the ABCMR reasonably concluded that Caez’s discharge was warranted
based on his misconduct, Army regulations provide for initiation of a separation action
against an officer for, inter alz`a, "substandard performance of duty. .. [or] misconduct,

moral or professional dereliction." Army Reg. 600-8-24, il 4-2." The ABCMR

" The regulations further define misconduct to include: "mismanagement of

personal affairs that are unfavorably affecting an officer’s performance of duty,"
"mismanagement of personal affairs to the discredit of the Army," and "act of personal
misconduct (including but not limited to acts committed while in a drunken or drug
intoxicated state)." ]a’. And, "the Government is responsible to establish, by
preponderance of the evidence, that the officer has failed to maintain the standards

12

considered the applicable standard, AR 13-14, 17, and then, based on the evidence,
reasonably concluded: "The applicant’s service was marred with misconduct. He was
properly discharged. .. given the circumstances in this case." AR 19. Caez does not
specifically deny the misconduct charges supporting his elimination, rather he tries to
challenge the standards applied in the underlying personnel actions and to suggest his
insomnia was an excuse. See Pl.’s Mem. 8-10. He misses the point. The ABCMR was
free, as it did, to weigh the evidence of his misconduct and his condition against the
standards required for military officers, and reach its decision. AR 16-18.12 Considering
the deferential standard this Court must accord military correction boards, Musengo, 286
F.3d at 53 8, the ABCMR’s decision is completely rational, based on the administrative
record, and must therefore be upheld.
II. Plaintiff` Has Failed to Show Requisite Need to Supplement the Record.

Courts ordinarily restrict their review to the administrative record under the APA.
Am. Wz`lcllands v, Kempthorne, 530 F.3d 991, 1002 (D.C. Cir. 2008). As such, a party
must show unusual circumstances to depart from this standard and supplement the
record. See z'cl. (listing circumstances that would call for supplementing the record:
"(l)The agency deliberately or negligently excluded documents that may have been

adverse to its decision; (2) the district court needed to supplement the record with

desired for their grade and branch." Ia’. at il 4-6(a).

12 The ABCMR also noted that while the administrative flagging of Caez’s personnel
record was flawed (his file was not flagged until June of 2002), he was correctly not

promoted in 2001 because of the pending investigations. AR ll, 19.

13

background information in order to determine whether the agency considered all of the
relevant factors; or (3) the agency failed to explain administrative action so as to frustrate
judicial review") (internal citations and quotations omitted). Caez, however, has failed to
demonstrate any such circumstances here.

First, with respect to the thirteen pages of various documents omitted from the
administrative record that he wishes to add, plaintiff does not even attempt to explain
how these documents are material. See Pl.’s Mot. Suppl. A.R. 1.'3 Next, Caez seeks to
add certain cover sheets for his records requests and three post-administrative-record
affidavits in an attempt to show that he was previously unaware of certain documents,
including the October memo and a February 2002 medical record, and to add support for
his insomnia claim. Ia’. at l-2. Yet, there is no indication of bad faith or abuse of
discretion by the ABCMR that would have warranted the inclusion of these documents in
the administrative record. Neither is this a case where the Court’s review is hampered by
an incomplete record. Simply put, Caez has failed to show any material omissions in the
more than 700 pages of administrative record, and the ABCMR has more than adequately
explained the reasoning underlying its decision. See AR 17-20. Thus, Caez’s motion

must be, and is, DENIED.

13 Caez also seeks to supplement a pay statement showing 21 years of military

service. Ia’. Again, whether the ABCMR believed Caez served 18 (as even Caez had
indicated) or 21 years is irrelevant to its decision affirming his separation.

14

CONCLUSION
For all of the foregoing reasons, defendant’s Motion for Summary Judgment is
GRANTED, plaintiffs Cross-Motion for Summary Judgment is DENIED, and plaintiffs
Motion to Supplement the Administrative Record is DENIED. An Order consistent with

this decision accompanies this Memorandum Opinion.

/’

waited

RICHARD J. BE`Q)J
United States District Judge

15